Exhibit 10.2

 

 

RECEIVABLES PURCHASE AGREEMENT

 

between

 

FORD MOTOR CREDIT COMPANY LLC,
as Sponsor

 

and

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,
as Depositor

 

Dated as of April 1, 2020

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

ARTICLE II SALE AND PURCHASE OF PURCHASED PROPERTY

1

Section 2.1.

Sale of Purchased Property

1

Section 2.2.

Payment of Purchase Price

1

Section 2.3.

Acknowledgement of Further Assignments

2

Section 2.4.

Savings Clause

2

ARTICLE III REPRESENTATIONS AND WARRANTIES

2

Section 3.1.

Sponsor’s Representations and Warranties

2

Section 3.2.

Sponsor’s Representations and Warranties About Pool of Receivables

3

Section 3.3.

Sponsor’s Representations and Warranties About Each Receivable

4

Section 3.4.

Sponsor’s Repurchase of Receivables for Breach of Representations

6

Section 3.5.

Depositor’s Representations and Warranties

7

ARTICLE IV SPONSOR’S AGREEMENTS

8

Section 4.1.

Financing Statements

8

Section 4.2.

No Sale or Lien by Sponsor

9

Section 4.3.

Expenses

9

Section 4.4.

Sponsor’s Receivables Systems

9

Section 4.5.

Review of Sponsor’s Records

9

ARTICLE V OTHER AGREEMENTS

10

Section 5.1.

No Petition

10

Section 5.2.

Limited Recourse

10

Section 5.3.

Termination

10

ARTICLE VI MISCELLANEOUS

10

Section 6.1.

Amendments

10

Section 6.2.

Benefit of Agreement; Third-Party Beneficiaries

11

Section 6.3.

Notices

11

Section 6.4.

GOVERNING LAW

11

Section 6.5.

Submission to Jurisdiction

11

Section 6.6.

WAIVER OF JURY TRIAL

11

Section 6.7.

No Waiver; Remedies

12

Section 6.8.

Severability

12

Section 6.9.

Headings

12

Section 6.10.

Counterparts

12

 

Schedule A

Schedule of Receivables

SA-1

 

i

--------------------------------------------------------------------------------



 

RECEIVABLES PURCHASE AGREEMENT, dated as of April 1, 2020 (this “Agreement”),
between FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as
Sponsor, and FORD CREDIT AUTO RECEIVABLES TWO LLC, a Delaware limited liability
company, as Depositor.

 

BACKGROUND

 

In the normal course of its business, Ford Credit purchases retail installment
sale contracts secured by new and used cars, light trucks and utility vehicles
from motor vehicle dealers.

 

In connection with a securitization transaction sponsored by Ford Credit in
which the Issuer will issue Notes secured by a pool of Receivables consisting of
retail installment sale contracts, Ford Credit has determined to sell a pool of
Receivables and related property to the Depositor, who will sell them to the
Issuer.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
defined in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement, dated as of April 1, 2020, among Ford Credit Auto Owner Trust 2020-A,
as Issuer, Ford Credit Auto Receivables Two LLC, as Depositor, and Ford Motor
Credit Company LLC, as Servicer.  Appendix A also contains usage rules that
apply to this Agreement.  Appendix A is incorporated by reference into this
Agreement.

 

ARTICLE II
SALE AND PURCHASE OF PURCHASED PROPERTY

 

Section 2.1.           Sale of Purchased Property.  Effective on the Closing
Date and immediately before the transactions under the Sale and Servicing
Agreement, the Trust Agreement and the Indenture, the Sponsor sells and assigns
to the Depositor, without recourse (other than the Sponsor’s obligations under
this Agreement), all of the Sponsor’s right, title and interest, whether now
owned or later acquired, in the Purchased Property.  This sale and assignment
does not, and is not intended to, include any obligation of the Sponsor to the
Obligors, the Dealers or any other Person relating to the Receivables and the
other Purchased Property, and the Depositor does not assume any of these
obligations.

 

Section 2.2.           Payment of Purchase Price.  In consideration for the
Purchased Property, the Depositor will pay to the Sponsor $831,742,859.00 on the
Closing Date.  The Depositor and the Sponsor each represents and warrants to the
other that the amount paid by the Depositor on the Closing Date, together with
the increase in the value of the Sponsor’s capital in the Depositor, is equal to
the fair market value of the Receivables and the other Purchased Property.

 

--------------------------------------------------------------------------------



 

Section 2.3.           Acknowledgement of Further Assignments.  The Sponsor
acknowledges that (a) under the Sale and Servicing Agreement, the Depositor will
sell and assign all of its right, title and interest in the Purchased Property
and its rights under this Agreement to the Issuer and (b) under the Indenture,
the Issuer will assign and pledge the Purchased Property and related property
and rights to the Indenture Trustee for the benefit of the Secured Parties.

 

Section 2.4.           Savings Clause.  The Sponsor and the Depositor intend
that the sale and assignment under this Agreement be an absolute sale and
assignment of the Purchased Property, conveying good title to the Purchased
Property free and clear of any Lien, other than Permitted Liens, from the
Sponsor to the Depositor.  The Sponsor and the Depositor intend that the
Purchased Property not be a part of the Sponsor’s estate if there is a
bankruptcy or insolvency of the Sponsor.  If, despite the intent of the Sponsor
and the Depositor, the transfer of the Purchased Property under this Agreement
is determined to be a pledge for a financing or is determined not to be an
absolute sale and assignment, the Sponsor Grants to the Depositor on the date of
this Agreement a security interest in the Sponsor’s right, title and interest in
the Purchased Property, whether now owned or later acquired, to secure a loan in
an amount equal to all amounts payable by the Sponsor under this Agreement, all
amounts payable as principal or interest on the Notes, all amounts payable as
Servicing Fees under the Sale and Servicing Agreement and all other amounts
payable by the Issuer under the Transaction Documents.  In that case, this
Agreement is a security agreement under law and the Depositor will have the
rights and remedies of a secured party and creditor under the UCC.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.           Sponsor’s Representations and Warranties.  The Sponsor
makes the following representations and warranties on which the Depositor is
relying in purchasing the Purchased Property.  The representations and
warranties are made as of the Closing Date and will survive the sale and
assignment of the Purchased Property by the Sponsor to the Depositor under this
Agreement and by the Depositor to the Issuer under the Sale and Servicing
Agreement and the pledge of the Purchased Property by the Issuer to the
Indenture Trustee under the Indenture:

 

(a)           Organization and Qualification.  The Sponsor is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Delaware.  The Sponsor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Sponsor’s
ability to perform its obligations under this Agreement.

 

(b)           Power, Authority and Enforceability.  The Sponsor has the power
and authority to execute, deliver and perform its obligations under this
Agreement.  The Sponsor has authorized the execution, delivery and performance
of this Agreement.  This Agreement is the legal, valid and binding obligation of
the Sponsor, enforceable against the Sponsor, except as may be limited

 

2

--------------------------------------------------------------------------------



 

by insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under this Agreement, and the performance of its obligations under this
Agreement, will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Sponsor is a debtor or guarantor, (ii) result in the
creation or imposition of a Lien on the Sponsor’s properties or assets under the
terms of any indenture, mortgage, deed of trust, loan agreement, guarantee or
similar document (other than this Agreement), (iii) violate the Sponsor’s
certificate of formation or limited liability company agreement or (iv) violate
a law or, to the Sponsor’s knowledge, an order, rule or regulation of a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Sponsor or its properties that
applies to the Sponsor, which, in each case, would reasonably be expected to
have a material adverse effect on the Sponsor’s ability to perform its
obligations under this Agreement.

 

(d)           No Proceedings.  To the Sponsor’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Sponsor or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Sponsor’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement or (iv) that would reasonably be
expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Sponsor, the performance by
the Sponsor of its obligations under, or the validity and enforceability of, the
Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

(e)           Not an Investment Company.  The Sponsor is not required to be
registered as an “investment company” under the Investment Company Act.

 

Section 3.2.           Sponsor’s Representations and Warranties About Pool of
Receivables.  The Sponsor makes the following representations and warranties
about the pool of Receivables on which the Depositor is relying in purchasing
the Purchased Property.  The representations and warranties are made as of the
Closing Date and will survive the sale and assignment of the Purchased Property
by the Sponsor to the Depositor under this Agreement and by the Depositor to the
Issuer under the Sale and Servicing Agreement and the pledge of the Purchased
Property by the Issuer to the Indenture Trustee under the Indenture.

 

(a)           Valid Sale.  This Agreement evidences a valid sale and assignment
of the Purchased Property from the Sponsor to the Depositor, enforceable against
creditors of and purchasers from the Sponsor.

 

3

--------------------------------------------------------------------------------



 

(b)           Good Title to Purchased Property.  Immediately before the sale and
assignment under this Agreement, the Sponsor has good and marketable title to
the Purchased Property free and clear of any Lien, other than Permitted Liens,
and, immediately after the sale and assignment under this Agreement, the
Depositor will have good and marketable title to the Purchased Property, free
and clear of any Lien, other than Permitted Liens.

 

(c)           Security Interest in Purchased Property.

 

(i)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Purchased Property in favor of the
Depositor, which is prior to any Lien, other than Permitted Liens, and is
enforceable against all creditors of and purchasers from the Sponsor.

 

(ii)   All filings (including UCC filings) necessary in any jurisdiction to give
the Depositor a first priority, validly perfected ownership and security
interest in the Purchased Property, to give the Issuer a first priority, validly
perfected ownership and security interest in the Sold Property and to give the
Indenture Trustee a first priority perfected security interest in the
Collateral, will be made within ten days after the Closing Date.

 

(iii)  All financing statements filed or to be filed against the Sponsor in
favor of the Depositor describing the Purchased Property sold under this
Agreement will contain a statement to the following effect:  “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Secured Party/Assignee.”

 

(iv)  The Sponsor has not authorized the filing of and is not aware of any
financing statements against the Sponsor that include a description of
collateral covering any Purchased Property other than the financing statements
relating to the security interest Granted to the Depositor under this Agreement,
by the Depositor to the Issuer under the Sale and Servicing Agreement or by the
Issuer to the Indenture Trustee under the Indenture, or that has been
terminated.

 

(d)           Selection Procedures.  The Sponsor did not use selection
procedures believed to be adverse to the Noteholders in selecting the
Receivables from its portfolio of retail installment sale contracts.

 

(e)           Schedule of Receivables.  The Schedule of Receivables contains an
accurate and complete list of unique asset identifying numbers for the
Receivables.

 

Section 3.3.           Sponsor’s Representations and Warranties About Each
Receivable.  The Sponsor makes the following representations and warranties
about each Receivable on which the Depositor is relying in purchasing the
Receivables.  The representations and warranties are made as of the Closing Date
or other dates stated and will survive the sale and assignment of the
Receivables by Ford Credit to the Depositor under this Agreement and by the
Depositor to the Issuer under the Sale and Servicing Agreement and the pledge of
the Receivables by the Issuer to the Indenture Trustee under the Indenture.

 

4

--------------------------------------------------------------------------------



 

(a)           Origination.  The Receivable was originated by a Dealer in the
United States under United States law for the retail sale of a Financed Vehicle
in the ordinary course of the Dealer’s business.  The Receivable was signed by
the Dealer and the Obligor.  The Receivable was purchased by the Sponsor from
the Dealer and validly assigned by the Dealer to the Sponsor.

 

(b)           Simple Interest.  The Receivable provides for level monthly
payments in U.S. dollars that fully amortize the Amount Financed by its stated
maturity and yield interest at the Annual Percentage Rate and applies a simple
interest method of allocating a fixed payment to principal and interest.

 

(c)           Prepayment.  The Receivable allows for prepayment without penalty.

 

(d)           No Government Obligors.  The Receivable is not an obligation of
the United States or a State or local government or any agency, department,
instrumentality or political subdivision of the United States or a State or
local government.

 

(e)           Insurance.  The Receivable requires the Obligor to have physical
damage insurance covering the Financed Vehicle.

 

(f)            Compliance with Underwriting Procedures.  The Receivable was
underwritten according to the Underwriting Procedures in effect at the time, in
all material respects.

 

(g)           Valid Assignment.  The Receivable was originated in, and is
subject to the laws of, a jurisdiction which permits the sale and assignment of
the Receivable.  The terms of the Receivable do not limit the right of the owner
of the Receivable to sell and assign the Receivable.

 

(h)           Compliance with Law.  At the time it was originated, the
Receivable complied in all material respects with all requirements of law in
effect at the time.

 

(i)            Binding Obligation.  The Receivable is on a form contract that
includes rights and remedies allowing the holder to enforce the obligation and
realize on the Financed Vehicle and represents the legal, valid and binding
payment obligation of the Obligor, enforceable in all material respects by the
holder of the Receivable, except as may be limited by bankruptcy, insolvency,
reorganization or other similar laws relating to the enforcement of creditors’
rights or by general equitable principles and consumer financial protection
laws.

 

(j)            Security Interest in Financed Vehicle.  The Sponsor has, or the
Servicer has started procedures that will result in the Sponsor having, a
perfected, first priority security interest in the Financed Vehicle, which
security interest was validly created and is assignable by the Sponsor to the
Depositor.

 

(k)           Good Title to Receivable.  Immediately before the sale and
assignment under this Agreement, the Sponsor has good and marketable title to
the Receivable free and clear of any Lien, other than Permitted Liens, and,
immediately after the sale and assignment under this Agreement, the Depositor
will have good and marketable title to the Receivable, free and clear of any
Lien, other than Permitted Liens.

 

5

--------------------------------------------------------------------------------



 

(l)            Chattel Paper.  The Receivable is either “tangible chattel paper”
or “electronic chattel paper” within the meaning of the applicable UCC and there
is only one original authenticated copy of the Receivable.

 

(m)          Servicing.  The Receivable was serviced in compliance with law and
the Servicing Procedures in all material respects from the time it was
originated to the Cutoff Date.

 

(n)           No Bankruptcy.  As of the Cutoff Date, the Sponsor’s receivables
systems do not indicate that the Obligor on the Receivable is a debtor in a
bankruptcy proceeding.

 

(o)           Receivable in Force.  As of the Cutoff Date, neither the Sponsor’s
receivables systems nor the Receivable File indicate that the Receivable was
satisfied, subordinated or rescinded, or that the Financed Vehicle was released
from the Lien created under the Receivable.

 

(p)           No Amendments or Modifications.  No material term of the
Receivable has been affirmatively amended or modified, except amendments and
modifications indicated in the Sponsor’s receivables systems or in the
Receivable File.

 

(q)           No Extensions.  As of the Cutoff Date, the Receivable was not
amended to extend the due date for any payment other than a change of the
monthly due date.

 

(r)            No Defenses.  There is no right of rescission, setoff,
counterclaim or defense asserted or threatened against the Receivable indicated
in the Sponsor’s receivables systems or in the Receivable File.

 

(s)            No Payment Default.  Except for a payment that is not more than
30 days Delinquent as of the Cutoff Date, no payment default exists on the
Receivable.

 

(t)            Term of Receivable.  The original term of the Receivable is not
greater than 72 months counting the period from the origination date to the
first payment date as a single month.

 

(u)           Scheduled Payments.  The first scheduled due date on the
Receivable is no later than 30 days after the Cutoff Date.

 

Section 3.4.           Sponsor’s Repurchase of Receivables for Breach of
Representations.

 

(a)           Investigation of Breach.  If a Responsible Person of the Sponsor
(i) has knowledge of a breach of a representation or warranty made in
Section 3.3, (ii) receives notice from the Depositor, the Issuer, the Owner
Trustee or the Indenture Trustee of a breach of a representation or warranty
made in Section 3.3, (iii) receives a Repurchase Request from the Owner Trustee
or the Indenture Trustee for a Receivable or (iv) receives a Review Report that
indicates a Test Fail for a Receivable, then, in each case, the Sponsor will
investigate to confirm the breach and determine if the breach has a material
adverse effect on a Receivable.  None of the Servicer, the Issuer, the Owner
Trustee, the Indenture Trustee or the Administrator will have an obligation to
investigate whether a breach of any representation or warranty has occurred or
whether any Receivable is required to be repurchased under this Section 3.4.

 

6

--------------------------------------------------------------------------------



 

(b)           Repurchase of Receivables; Payment of Purchase Price.  For a
breach described in Section 3.4(a), the Sponsor may, and if the breach has a
material adverse effect on a Receivable will, repurchase the Receivable by
paying the Purchase Amount for the Receivable on the Business Day before the
Payment Date (or, with satisfaction of the Rating Agency Condition, on the
Payment Date) related to the Collection Period in which the Sponsor has
knowledge or receives notice of and confirms the breach or, at the Sponsor’s
option, on or before the following Payment Date, unless the breach is cured in
all material respects before that Payment Date.  If Ford Credit is the Servicer,
the Sponsor may cause the Purchase Amount to be paid according to
Section 4.3(c) of the Sale and Servicing Agreement.

 

(c)           Sale and Assignment of Repurchased Receivable.  When the Sponsor’s
payment of the Purchase Amount for a Receivable is included in Available Funds
for a Payment Date, the Depositor will be deemed to have sold and assigned to
the Sponsor, effective as of the last day of the Collection Period before the
related Collection Period, all of the Depositor’s right, title and interest in
the Receivable and all security and documents relating to the Receivable.  The
sale will not require any action by the Depositor and will be without recourse,
representation or warranty by the Depositor except the representation that the
Depositor owns the Receivable free and clear of any Lien, other than Permitted
Liens.  After the sale, the Servicer will mark its receivables systems to
indicate that the receivable is no longer a Receivable and may take any action
necessary or advisable to transfer the Purchased Receivable, free from any Lien
of the Depositor, the Issuer or the Indenture Trustee.

 

(d)           Repurchase Sole Remedy.  The sole remedy for a breach of a
representation or warranty made by the Sponsor in Section 3.3 is to require the
Sponsor to repurchase the Receivable under this Section 3.4.  The Depositor will
enforce the Sponsor’s repurchase obligation under this Section 3.4.

 

(e)           Dispute Resolution.  The Sponsor agrees to be bound by the dispute
resolution terms in Section 2.6 of the Sale and Servicing Agreement as if they
were part of this Agreement.

 

Section 3.5.           Depositor’s Representations and Warranties.  The
Depositor represents and warrants to the Sponsor as of the Closing Date:

 

(a)           Organization and Qualification.  The Depositor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware.  The Depositor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires the qualification, license or
approval, unless the failure to obtain the qualifications, licenses or approvals
would not reasonably be expected to have a material adverse effect on the
Depositor’s ability to perform its obligations under this Agreement.

 

(b)           Power, Authority and Enforceability.  The Depositor has the power
and authority to execute, deliver and perform its obligations under this
Agreement.  The Depositor has authorized the execution, delivery and performance
of this Agreement.  This Agreement is the legal, valid and binding obligation of
the Depositor and enforceable against the Depositor, except

 

7

--------------------------------------------------------------------------------



 

as may be limited by insolvency, bankruptcy, reorganization or other similar
laws relating to the enforcement of creditors’ rights or by general equitable
principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under this Agreement, and the performance of its obligations under this
Agreement, will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Depositor is a debtor or guarantor, (ii) result in the
creation or imposition of a Lien on the Depositor’s properties or assets under
the terms of any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document (other than the Sale and Servicing Agreement), (iii) violate
the Depositor’s certificate of formation or limited liability company agreement
or (iv) violate a law or, to the Depositor’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties that applies to the Depositor, which, in each case, would
reasonably be expected to have a material adverse effect on the Depositor’s
ability to perform its obligations under this Agreement.

 

(d)           No Proceedings.  To the Depositor’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Depositor’s ability to perform its obligations under, or
the validity or enforceability of, this Agreement or (iv) that would reasonably
be expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Depositor, the performance by
the Depositor of its obligations under, or the validity and enforceability of,
the Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

(e)           Not an Investment Company.  The Depositor is not required to be
registered as an “investment company” under the Investment Company Act.

 

ARTICLE IV
SPONSOR’S AGREEMENTS

 

Section 4.1.           Financing Statements.

 

(a)           Filing of Financing Statements.  The Sponsor will file financing
and continuation statements, and amendments to the statements, in the
jurisdictions and with the filing offices necessary to perfect the Depositor’s
interest in the Purchased Property.  The Sponsor will promptly deliver to the
Depositor file-stamped copies of, or filing receipts for, any financing
statement, continuation statement and amendment to a previously filed financing
statement.

 

8

--------------------------------------------------------------------------------



 

(b)                                 Depositor Authorized to File Financing
Statements.  The Sponsor authorizes the Depositor to file financing and
continuation statements, and amendments to the statements, in the jurisdictions
and with the filing offices as the Depositor may determine are necessary or
advisable to perfect the Depositor’s interest in the Purchased Property.  The
financing and continuation statements may describe the Purchased Property as the
Depositor may reasonably determine to perfect the Depositor’s interest in the
Purchased Property.  The Depositor will promptly deliver to the Sponsor
file-stamped copies of, or filing receipts for, any financing statement,
continuation statement and amendment to a previously filed financing statement.

 

(c)                                  Relocation of Sponsor.  The Sponsor will
notify the Depositor at least ten days before a relocation of its chief
executive office or change in its corporate structure, form of organization or
jurisdiction of organization if it could require the filing of a new financing
statement or an amendment to a previously filed financing statement under
Section 9-307 of the UCC.  The Sponsor will promptly file new financing
statements or amendments to all previously filed financing statements.  The
Sponsor will maintain its chief executive office within the United States and
will maintain its jurisdiction of organization in only one State.

 

(d)                                 Change of Sponsor’s Name.  The Sponsor will
notify the Depositor at least ten days before any change in the Sponsor’s name
that could make a financing statement filed under this Section 4.1 seriously
misleading under Section 9-506 of the UCC.  The Sponsor will promptly file
amendments to all previously filed financing statements.

 

Section 4.2.                                 No Sale or Lien by Sponsor.  Except
for the sale and assignment under this Agreement, the Sponsor will not sell or
assign any Purchased Property to another Person or Grant or allow a Lien on an
interest in any Purchased Property.  The Sponsor will defend the Depositor’s
interest in the Purchased Property against claims of third parties claiming
through the Sponsor.

 

Section 4.3.                                 Expenses.  The Sponsor will pay all
expenses to perform its obligations under this Agreement and the Depositor’s
reasonable expenses to perfect the Depositor’s interest in the Purchased
Property and to enforce the Sponsor’s obligations under this Agreement.

 

Section 4.4.                                 Sponsor’s Receivables Systems.  The
Sponsor will mark its receivables systems to indicate that each Receivable is
owned by the Depositor or its assignee on the Closing Date and will not change
the indication until the Receivable has been paid in full by the Obligor or
repurchased by the Sponsor or the Depositor or purchased or sold by the Servicer
under a Transaction Document.

 

Section 4.5.                                 Review of Sponsor’s Records.  The
Sponsor will maintain records and documents relating to the origination,
underwriting and purchasing of the Receivables according to its customary
business practices.  The Sponsor will give the Depositor access to the records
and documents to conduct a review of the representations and warranties made by
the Sponsor about the Receivables or in connection with any request or demand to
repurchase a Receivable or any dispute resolution proceeding for a request or
demand or any Review by the Asset Representations Reviewer.  Any access or
review will be conducted at the Sponsor’s offices during its normal business
hours at a time reasonably convenient to the Sponsor and in a manner

 

9

--------------------------------------------------------------------------------



 

that will minimize disruption to its business operations.  Any access or review
will be subject to the Sponsor’s confidentiality and privacy policies.

ARTICLE V
OTHER AGREEMENTS

 

Section 5.1.                                 No Petition.  The Sponsor agrees
that, before the date that is one year and one day (or, if longer, any
applicable preference period) after the payment in full of (a) all securities
issued by the Depositor or by a trust for which the Depositor was a depositor or
(b) the Notes, it will not start or pursue against, or join any other Person in
starting or pursuing against, (i) the Depositor or (ii) the Issuer,
respectively, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any bankruptcy or similar
law.  This Section 5.1 will survive the termination of this Agreement.

 

Section 5.2.                                 Limited Recourse.  The Sponsor
agrees that any claim that it may seek to enforce against the Depositor under
this Agreement is limited to the Purchased Property only and is not a claim
against the Depositor’s assets as a whole or against assets other than the
Purchased Property.  This Section 5.2 will survive the termination of this
Agreement.

 

Section 5.3.                                 Termination.  This Agreement will
terminate when the Issuer is terminated under the Trust Agreement.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1.                                 Amendments.

 

(a)                                 Amendments.  The parties may amend this
Agreement:

 

(i)             to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement, in each case, without the consent of the
Noteholders or any other Person;

 

(ii)          to add, change or eliminate terms of this Agreement, in each case,
without the consent of the Noteholders or any other Person, if the Depositor or
the Sponsor delivers an Officer’s Certificate to the Issuer, the Owner Trustee
and the Indenture Trustee stating that the amendment will not have a material
adverse effect on the Noteholders; or

 

(iii)       to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 6.1(a)(ii),
with the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding (with each affected Class voting separately, except
that all Noteholders of Class A Notes will vote together as a single class).

 

(b)                                 Notice of Amendments.  The Depositor or the
Sponsor will notify the Rating Agencies in advance of any amendment.  Promptly
after the execution of an amendment, the Sponsor will deliver a copy of the
amendment to the Indenture Trustee and the Rating Agencies.

 

10

--------------------------------------------------------------------------------



 

Section 6.2.                                 Benefit of Agreement; Third-Party
Beneficiaries.  This Agreement is for the benefit of and will be binding on the
parties and their permitted successors and assigns.  The Issuer and the
Indenture Trustee, for the benefit of the Secured Parties, will be third-party
beneficiaries of this Agreement and may enforce this Agreement against the
Sponsor.  No other Person will have any right or obligation under this
Agreement.

 

Section 6.3.                                 Notices.

 

(a)                                 Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)             for overnight mail, on delivery or, for registered first class
mail, postage prepaid, three days after deposit in the mail properly addressed
to the recipient;

 

(ii)          for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

(iii)       for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

 

(iv)      for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule B to the Sale and Servicing
Agreement, which address the party may change by notifying the other party.

 

Section 6.4.                                 GOVERNING LAW.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.5.                                 Submission to Jurisdiction.  Each
party submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for legal proceedings relating to this Agreement. 
Each party irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or in the future have to the venue of a proceeding
brought in such a court and any claim that the proceeding was brought in an
inconvenient forum.

 

Section 6.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------



 

Section 6.7.                                 No Waiver; Remedies.  No party’s
failure or delay in exercising a power, right or remedy under this Agreement
will operate as a waiver.  No single or partial exercise of a power, right or
remedy will preclude any other or further exercise of the power, right or remedy
or the exercise of any other power, right or remedy.  The powers, rights and
remedies under this Agreement are in addition to any powers, rights and remedies
under law.

 

Section 6.8.                                 Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 6.9.                                 Headings.  The headings in this
Agreement are included for convenience and will not affect the meaning or
interpretation of this Agreement.

 

Section 6.10.                          Counterparts.  This Agreement may be
executed in multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

12

--------------------------------------------------------------------------------



 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

as Sponsor

 

 

 

By:

 

 

 

Name:

Ryan Hershberger

 

 

Title:

Assistant Treasurer

 

 

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,

 

 

as Depositor

 

 

 

By:

 

 

 

Name:

Nathan Herbert

 

 

Title:

Assistant Secretary

 

[Signature Page to Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

Schedule of Receivables

 

Delivered to Depositor on My Docs at Closing

 

SA-1

--------------------------------------------------------------------------------